Citation Nr: 0825447	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-28 058	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include as secondary to service-connected 
bilateral osteochondritis of the talus, traumatic arthritis 
of both ankles, post operative left medial malleolus 
osteotomy. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefits sought on appeal.  

The veteran was provided a personal hearing at the local RO 
before the undersigned in May 2008.  A transcript is 
associated with the claims file.

Subsequent to the June 2006 statement of the case, the 
veteran submitted additional evidence, including private 
medical opinions and medical treatise evidence, at his May 
2008 hearing before the Board.  At that time, the veteran 
stated on the record, and submitted a written statement to 
the effect, that he waived RO consideration of this evidence 
prior to review of the appeal by the Board.


FINDINGS OF FACT

1.  The veteran is shown by competent medical evidence to 
have a low back condition that was aggravated by his service-
connected bilateral osteochondritis of the talus, traumatic 
arthritis of both ankles, post operative left medial 
malleolus osteotomy.

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to active 
service.

3.  The veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to active service.


CONCLUSIONS OF LAW

1.  A low back condition was aggravated by a service-
connected disability.  See 38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 
(2007).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, the Board is granting the veteran's claim for 
service connection for a low back disorder.  Accordingly, 
assuming, without deciding, that any error with regards to 
that issue was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  Thus, the following VCAA 
analysis regards the veteran's claims of service connection 
for bilateral hearing loss and tinnitus.

The Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in November 2004, June 2005 and March 
2006.  The letters addressed all four notice elements and 
were sent prior to the initial unfavorable decisions by the 
AOJ.  In this case, the fact that the notice did not address 
either the relevant rating criteria or effective date 
provisions, was harmless error because service connection for 
hearing loss and tinnitus is being denied, and therefore no 
ratings or effective dates are being assigned.  Therefore, 
the Board finds that VA has fulfilled its duty to notify 
under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159  
Here, VA obtained the veteran's available service medical 
records, VA treatment records, and private medical records 
pertinent to the years after service.  Additionally, the 
veteran was afforded VA examinations in December 2005 and 
June 2006.  The Board, therefore, finds that the VCAA duty to 
assist has also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

I.  Low Back Condition 

The veteran is claiming entitlement to service connection for 
his low back condition as secondary to his service-connected 
bilateral osteochondritis of the talus, traumatic arthritis 
of both ankles, post operative left medial malleolus 
osteotomy.

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a low back 
condition, as secondary to service-connected bilateral 
osteochondritis of the talus, traumatic arthritis of both 
ankles, post operative left medial malleolus osteotomy.  The 
record clearly demonstrates that the veteran currently has a 
diagnosis of degenerative disc disease of the lumbosacral 
spine, and that he is service-connected for his bilateral 
osteochondritis of the talus, traumatic arthritis of both 
ankles, post operative left medial malleolus osteotomy.  
Elements (1) and (2) of the Wallin analysis have therefore 
been met.  

The remaining question pertaining to secondary service 
connection is whether is competent evidence showing that the 
veteran's low back condition is proximately due to or the 
result of an established service-connected disorder.  With 
respect to this question, the record contains several medical 
opinions which address the issue of a medical nexus between 
the veteran's low back condition and his service-connected 
bilateral osteochondritis of the talus, traumatic arthritis 
of both ankles, post operative left medial malleolus 
osteotomy.  There is positive and negative evidence in this 
regard.

The evidence weighing against the veteran's claim includes 
the reports of VA examinations conducted in December 2005 and 
June 2006.  At the December 2005 VA examination, the examiner 
stated that is was less likely than not that the degenerative 
changes of the veteran's back were a complication of his 
ankle conditions.  The examiner further stated that no 
scientific studies had ever shown that patients develop 
degenerative changes of the joints above the ankles such as 
knees, hips or back secondary to disorders of the ankles or 
feet.  Similarly, the June 2006 VA examiner also stated that 
the veteran's current back condition was less likely than not 
caused by or a result of the veteran's service-connected 
ankle disorder.  The June 2006 VA examiner further stated 
that it did not appear that an abnormal gait would result in 
the extreme flexion, rotation or torsion that would cause the 
damage to the annular fibers that would eventually lead to 
herniation of the disc.  However, the examiner also stated 
that patients with an acute disc herniation often cannot 
identify the exact movement that caused the trauma, or that 
the movement may seem quite trivial. 

On the other hand, the veteran has submitted several private 
medical opinions linking his current low back condition to 
his service-connected bilateral osteochondritis of the talus, 
traumatic arthritis of both ankles, post operative left 
medial malleolus osteotomy.  In February 2005, a private 
physician who had treated the veteran opined that it was more 
likely than not that the veteran would still have back 
problems minus his ankle condition; however the possibility 
of the ankle condition contributing to the veteran's back 
problems could not be ruled out. 

In April 2006, a private physician opined that after a 
complete review of the veteran's health history and his 
current physical status, it was more likely than not that 
there was a correlation based on "cause and effect" between 
the veteran's chronic ankle pathologies and his developmental 
lumbar disc disease.  The April 2006 private physician 
further stated that he disagreed with the VA examiner's 
statement that disorders of the ankles and feet have never 
been shown to result in secondary knee, hip or back 
disorders, and that he has noticed this resultant correlation 
in numerous patients over his twenty years of private 
practice.  

In April 2008, a private physician, who reviewed the 
veteran's history but did not personally examine the veteran, 
opined that there was a high degree of probability that the 
veteran's degenerative changes in his ankles could create a 
gait style which causes and/or perpetuates lower back pain in 
the process.  Similarly, in May 2008, another private 
physician reviewed the veteran's medical records, and 
although he did not personally examine the veteran, opined 
that there was a significant probability that the 
degenerative changes the veteran sustained in his ankles was 
consistent with those that can create gait dysfunctions which 
cause and/or influence the low back pain and dysfunction 
dynamics.

The Board also notes that the veteran has submitted medical 
treatise evidence which discusses the relationship between 
gait abnormalities and back pain.  Medical treatise evidence 
can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  In this case, some of the cited materials 
proffered by the veteran and his representative are discussed 
by the May 2008 private physician.  In fact, the May 2008 
private physician cited some of the treatise in offering his 
opinion.  The Board therefore finds that the treatise 
evidence submitted is of some probative value.

As noted, secondary service connection may be established for 
a disorder which is aggravated by a service-connected 
disability; and compensation may be provided for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  In this instance, the 
various private medical opinions appear to be finding that 
the veteran's low back condition was aggravated by his 
service-connected ankle disorder, as opposed to initially 
caused by it.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate the medical opinions of record are of approximately 
equal probative value and persuasiveness.  Because there is 
at least an approximate balance of positive and negative 
evidence regarding the issue at hand, the Board finds that 
the evidence raises at least a reasonable doubt as to whether 
the veteran's current low back condition was aggravated by 
the veteran's service-connected bilateral osteochondritis of 
the talus, traumatic arthritis of both ankles, post operative 
left medial malleolus osteotomy.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Therefore, having resolved doubt in favor of the veteran, the 
Board finds that the veteran's current low back condition was 
aggravated by his service-connected bilateral osteochondritis 
of the talus, traumatic arthritis of both ankles, post 
operative left medial malleolus osteotomy.  Accordingly, the 
Board concludes that secondary service connection for a low 
back condition is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

II.  Bilateral Hearing Loss

In addition to the foregoing general provisions regarding 
service connection, service connection for organic diseases 
of the nervous system, such as bilateral hearing loss, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board notes that the veteran currently meets the criteria 
for bilateral hearing loss.  As part of the veteran's VA 
examination in December 2005, an authorized audiological 
evaluation pure tone thresholds, in decibels, was performed, 
and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
65
LEFT
20
30
20
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the veteran has for each ear.  38 C.F.R. § 
3.385.  Additionally, his speech recognition scores were 92 
percent in the right ear and 88 percent in the left ear.  The 
Board notes that the speech recognition scores also establish 
hearing loss pursuant to VA regulations.  38 C.F.R. § 3.385.

Nonetheless, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss.  In various statements, the veteran 
contends he was exposed to acoustic trauma in service as a 
Navy radar technician where he was frequently present during 
missile firings.  The veteran is considered competent to 
relate a history of noise exposure during service.  See 
38 C.F.R. § 3.159(a)(2).

A review of the veteran's service medical records reveals 
that a March 1976 replacement physical documented the 
veteran's ears and drums as clinically normal.  Although an 
authorized audiological evaluation was not conducted as part 
of this examination, the veteran was given whisper voice 
tests, and the examination documents the veteran's 
performance on these tests as 15/15 bilaterally.  Shortly 
before the veteran's separation from service, in May 1978, an 
authorized audiological evaluation pure tone thresholds, in 
decibels, was performed, and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
20
LEFT
15
15
20
35
25

The results of the veteran's May 1978 audiological 
examination do not meet VA standards for hearing loss 
pursuant to 38 C.F.R. § 3.385.  Nevertheless, the Board notes 
that the absence of in-service evidence of a hearing 
disability during service (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) is not always fatal to a service 
connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for a current hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service 
(as opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Here, although the veteran was notified that he should submit 
all other evidence related to his claim, the veteran did not 
submit any additional evidence indicating that he had sought 
treatment for his hearing loss during service, or in the 
years immediately thereafter.  The medical evidence of record 
also shows that the veteran did not seek treatment for 
hearing loss until over 20 years after his separation from 
service.  The Board's attention is drawn to the report of a 
February 1979 VA examination that was negative for hearing 
loss.  Indeed, at that time of that examination, the veteran 
had no complaints regarding hearing loss.  Therefore, the 
Board therefore finds that hearing loss did not manifest 
during service or for many years thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).


Notwithstanding the lack of treatment or diagnosis of hearing 
loss in service or for decades after, the Board also finds 
that the medical evidence of record does not link the 
veteran's current bilateral hearing loss to his active 
service.  The December 2005 VA examiner stated that the 
veteran's hearing was still within VA normal limits in May 
1978, and that the veteran did not note any additional noise 
exposure between that time and his discharge six months 
later.  Thus, the December 2005 VA examiner opined that it 
was less likely than not that the veteran's current hearing 
loss was related to his service. 

Although at his May 2008 hearing, the veteran contended that 
his hearing loss was caused by service, the veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In sum, the Board concludes that the veteran is not entitled 
to service connection for bilateral hearing loss because the 
competent medical evidence does not reveal a nexus to an 
injury or disease occurring in service or within one year of 
service discharge.  There is also no competent evidence 
linking the veteran's current hearing loss to his active 
service, to include noise exposure.  Absent such a nexus, 
service connection for bilateral hearing loss may not be 
granted.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hearing loss.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supplement 2007); 38 C.F.R. §§ 3.102, 3.303 3.307(a)(3), 
3.309(a) (2007).



III. Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of tinnitus.  In fact, he 
did not seek treatment for tinnitus until many decades 
following his separation from service.  The Board finds this 
gap in time significant, and, as noted above with regard to 
the claim for service connection for bilateral hearing loss, 
it weighs against the existence of a link between tinnitus 
and his military service.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that tinnitus did not manifest during service 
or for many years thereafter.

In this case, the veteran contends that he has tinnitus based 
on claimed noise exposure during military service.  Lay 
evidence, such as the veteran's contentions, can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  Regarding the veteran's contentions 
that he has tinnitus, the Board acknowledges that he is 
competent to give evidence about what he experienced; i.e., 
he is competent to report that he has experienced ringing in 
his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

An August 1993 VA outpatient treatment record indicates that 
the veteran denied having tinnitus; however shortly 
thereafter, in September 2003, the veteran reported having 
occasional tinnitus.  At the December 2005 VA examination, 
the veteran reported having tinnitus for 20 years, which 
would still place the condition's onset approximately 7 years 
after his separation from service.  In this regard, attention 
is again directed to the February 1979 VA examination, which 
was absent any complaints of tinnitus.

In addition, the veteran did not submit or identify any 
evidence or treatment for tinnitus until many years after 
separation from service.  In Savage v. Gober, 10 Vet. App. 
488 (1997), it was noted that while the concept of continuity 
of symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a span of 
approximately 25 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).  In sum, while the 
veteran is competent to state that he suffered from the 
symptoms of tinnitus since active service, the Board does not 
find these statements to be credible.  

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have such a disorder that is related to his 
military service.  The December 2005 VA examiner stated that 
the onset of tinnitus was post-service and likely had the 
same onset as the veteran's bilateral hearing loss.  
Accordingly, the VA examiner concluded that it was less 
likely than not that the veteran's tinnitus was related to 
service.

Although the veteran might sincerely believe that his 
tinnitus is related to his service, the veteran, as a lay 
person, is not competent to testify that his tinnitus was 
caused by noise exposure in service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, any statements by the veteran 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the veteran currently has tinnitus and 
has indicated that the condition is due to noise exposure 
during service, the veteran's service medical records do not 
reflect any reports of complaints, treatment, or diagnosis of 
tinnitus.  In addition, the veteran's first complaints of 
tinnitus were not until 2003, approximately 25 years after 
his separation from service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, after a thorough review of the claims file and 
an adequate medical examination, the December 2005 VA 
examiner found that the veteran's tinnitus was less likely 
than note a result of military service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more accurate and 
more probative than the statements of the veteran, offered 
more than 25 years after his discharge from service.  See 
Curry, 7 Vet. App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

ORDER

Entitlement to service connection for a low back condition, , 
to include as secondary to service-connected bilateral 
osteochondritis of the talus, traumatic arthritis of both 
ankles, post operative left medial malleolus osteotomy, is 
granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


